DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22-25, 27-30, 32-35 and 39-40 are objected to because of the following informalities:  
Claim 28 is missing a period at the end of the claim.  
Claims 22-25, 27-30, 32-35 and 38-40 appear to have indentation/format issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21, 26, 31 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 21, 26, 31 and 36 are directed toward methods and a system.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 21, 26, 31 and 35 are directed toward the abstract idea of receiving vehicle state data from each operative and occupied vehicle, receiving calendar event data and/or supplemental factor data, aggregating the data to produce aggregate data, determining a trend from the data and the trend informs an action, which comprises mental processes.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 21, 26, 31 and 36 are/appears to be implemented on a computer and there are no further limitations or structural elements, e.g. a vehicle control center, a processor and memory, that go beyond the computer, it can clearly be seen that the abstract idea of receiving, aggregating, determining and informing steps are merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement a mental process, such as receiving data and aggregating the data in Applicant’s claims, is a well-understood, routine and conventional activity. The user device paired to the vehicle control center is not being positively claimed limitation and it is merely a computing device that provides certain data.
Thus, since claims 21, 26, 31 and 36 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, 27-30, 32-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-25, 27-30, 32-35 and 37-40 depend on claims that are cancelled, render the claims indefinite because it is not clear which claim(s) these dependent claims depend. Due to the indefiniteness of the claims, it is difficult to properly examine these claims without ensuring their dependencies.
The limitation “at least on of…” in line 1 of claims 23, 28, 33 and 38 render the claims indefinite because it is not clear what the limitation is defining. The Examiner believes that the limitation may be referring to “at least one of…” and if so, it should be corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US 2013/0238167 A1).
For claims 21, 26 and 31, Stanfield discloses a method for dynamic or predictive fleet-wide operations (Fig. 1, 2, abstract, paragraph 0019, where vehicle fleet operations are being managed), said method comprising the steps of: 
receiving vehicle state data from each operative and occupied vehicle in a fleet of vehicles, the vehicle state data comprising a plurality of parameters (Paragraph 0019, 0072, where vehicle state and conditions from vehicles in the fleet are communicated with the fleet manager); 
receiving calendar event data and a supplemental factor data from a user device paired to a vehicle control center of said each operative and occupied vehicle in said fleet of vehicles (Paragraph 0019, 0037, 0044, where data including calendar event and other factor data such as drivers profile and other various supplemental data are communicated using user computing devices such as smartphone that is connected/paired to the fleet manager or control center); 
aggregating the vehicle state data, calendar event data, and the supplemental factor data associated with said each operative and occupied vehicle in said fleet of vehicles to produce aggregate operational and occupant data (Paragraph 0019, 0034, where the locations and availability of vehicles in the fleet, bookings including based on calendar event data from the users/drivers and other data including vehicle identity including fleet number are used to produce operational and occupant data relate to the vehicles); and 
determining analysis in said aggregate operational and occupant data between data associated with one and data associated with another operative and occupied vehicle in said fleet of vehicles (Paragraph 0020, 0025, where determination relate to booking schedule and demand of the vehicles is made corresponding to operational and occupant data between the vehicles in the fleet, 0052, where the tracking of the vehicles in the fleet provide the analysis and behavior in operational and occupant data between the vehicles); and 
wherein the analysis informs an action that relates to at least one of dynamic or predictive fleet-wide operation, including one or more of a maintenance, pricing, scheduling, or routing relating to at least one of said operative and occupied vehicle in said fleet of vehicles (Paragraph 0052, 0054, where the aggregate operational and occupant data provide the data analysis of vehicle fleet operations that communicates and manages by the fleet manager at least the scheduling and routing, including the departure and destination of the fleet vehicles, 0057, where the vehicle fleet manager set availability of one or more vehicles in a fleet based on current/dynamic or anticipated future/predictive demand).
Stanfield does not explicitly disclose the determining of a trend in said aggregate operational and occupant data and that the trend informs the action. However, it would have been obvious for one of ordinary skill in the art that the operational and occupant analysis relate to the various operations of the vehicles including how long users occupy or use the vehicles and where, when and how the vehicle is most useful, for example are providing trend relate to the flee vehicles.

For claim 36, Stanfield discloses a system for a dynamic or predictive fleet-wide operation (Fig. 1, 2, abstract, paragraph 0019, where vehicle fleet operations are being managed), said system comprising: 
a processor; a memory element coupled to the processor: encoded instructions when implemented cause the processor to: receive vehicle state data from each vehicle in a fleet of vehicles, the vehicle state data comprising a plurality of parameters (Paragraph 0019, 0072, , 0079, where vehicle state and conditions from vehicles in the fleet are communicated with the fleet manager); 
receive at least one of a calendar event data or a supplemental factor data from a user device paired to a vehicle control center of said each vehicle in said fleet of vehicles (Paragraph 0019, 0037, 0044, where data including calendar event and other factor data such as drivers profile and other various supplemental data are communicated using user computing devices such as smartphone that is connected/paired to the fleet manager or control center); 
aggregating the vehicle state data with at least one of the calendar event data or the supplemental factor data associated with said each vehicle in said fleet of vehicles to produce aggregate operational and occupant data (Paragraph 0019, 0034, where the locations and availability of vehicles in the fleet, bookings including based on calendar event data from the users/drivers and other data including vehicle identity including fleet number are used to produce operational and occupant data relate to the vehicles); and 
determining analysis in said aggregate operational and occupant data between data associated with one and data associated with another vehicle in said fleet of vehicles (Paragraph 0020, 0025, where determination relate to booking schedule and demand of the vehicles is made corresponding to operational and occupant data between the vehicles in the fleet, 0052, where the tracking of the vehicles in the fleet provide the analysis and behavior in operational and occupant data between the vehicles); and 
wherein the analysis informs an action that relates to at least one of dynamic or predictive fleet-wide operation, including one or more of a maintenance, pricing, scheduling, or routing relating to at least one vehicle in said fleet of vehicles (Paragraph 0052, 0054, where the aggregate operational and occupant data provide the data analysis of vehicle fleet operations that communicates and manages by the fleet manager at least the scheduling and routing, including the departure and destination of the fleet vehicles, 0057, where the vehicle fleet manager set availability of one or more vehicles in a fleet based on current/dynamic or anticipated future/predictive demand).
Stanfield does not explicitly disclose the determining of a trend in said aggregate operational and occupant data and that the trend informs the action. However, it would have been obvious for one of ordinary skill in the art that the operational and occupant analysis relate to the various operations of the vehicles including how long users occupy or use the vehicles and where, when and how the vehicle is most useful, for example are providing trend relate to the flee vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2018/0047224 A1) Clark, IV et al. discloses a fleet analytic service that analyze the trend of vehicle fleet using various vehicle states and supplemental data.
(US 2016/0364824 A1) Bryant et al. discloses a transportation managing system that manages deployment of fleet vehicles using customer activity data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661